Citation Nr: 0406309	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  02-14 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to restoration of a 100 percent rating for 
prostate cancer, to include whether a rating higher than 40 
percent is warranted.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo





INTRODUCTION

The veteran served on active duty from June 1960 to July 
1995.  

A January 2001 rating decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO) 
proposed to reduce the veteran's 100 rating for his prostate 
cancer to 40 percent under the provisions of 
38 C.F.R. § 3.105(e).  A May 2001 RO decision formally 
reduced his rating.  He appealed to the Board of Veterans' 
Appeals (Board), contesting the reduction and, in the 
alternative, requesting a rating higher than 40 percent.

The veteran initially was scheduled to appear at a hearing in 
December 2003 before a Veterans Law Judge (VLJ) of the Board.  
But he contacted the Board prior to his hearing date and 
requested to reschedule his hearing.  The Board granted his 
request and rescheduled his hearing for January 2004.  But 
again, prior to his hearing, he submitted a statement 
indicating that he could not make the rescheduled hearing, 
either.  So to avoid any further delay in having his hearing, 
he indicated he wanted his representative (the VFW) to appear 
at the hearing on his behalf.  But his VFW representative 
failed to appear for the hearing on the date scheduled.  The 
VFW representative did, however, submit an informal hearing 
presentation on the date of the hearing-confirming the 
veteran would not appear, and making arguments on his behalf.  
So the Board is accepting the informal hearing presentation 
as the veteran's testimony.  38 C.F.R. § 20.702 (2003).




FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claim, and of whose responsibility-his 
or VA's, it is for obtaining this supporting evidence, and 
all evidence relevant to this claim has been obtained.

2.  Since completing the surgical and therapeutic treatment 
regimen for prostate cancer, the veteran has had no local 
recurrence or metastasis; his residual symptoms of voiding 
dysfunction are manifested by considerable urine leakage 
requiring the use of pads, which must be changed three times 
a day.


CONCLUSIONS OF LAW

1.  The criteria are not met for restoration of the 100 
percent rating for prostate cancer.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(e), 4.115a, 
4.115b, Diagnostic Code 7528 (2003).

2.  The criteria also are not met for a rating higher than 40 
percent for this disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.115a, 4.115b, Diagnostic Code 
7528 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Also, regulations 
implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The Board will assume for 
the purpose of this decision that the liberalizing provisions 
of the VCAA and the implementing regulations, to include the 
notice and duty to assist provisions, are applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

In this case, the veteran was provided a copy of the rating 
decision appealed explaining the reasons and bases for the 
RO's decision concerning his claim.  He also received a 
statement of the case (SOC) containing the new duty to assist 
statutes and regulations resulting from the VCAA, as well as 
cites to the applicable rating criteria both in terms of the 
reduction and receiving a higher rating.  And there was even 
further mention of this in the supplemental SOC (SSOC).  
Additionally, in the February 2000 letter notifying the 
veteran of the proposed reduction, the RO informed him 
pursuant to 38 C.F.R. § 3.105(e) as to what evidence he 
needed to submit to the RO and what evidence it would obtain 
on his behalf.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

In responding to the RO's letter and other correspondence, 
the veteran has not alleged any additional treatment for 
which records need to be obtained.  All of the relevant 
evidence concerning his claim is already of record.  He also 
was examined by VA to obtain a medical opinion concerning the 
status of his prostate cancer.  38 U.S.C.A. § 5103A(d).



The evidence in this case indicates the veteran underwent a 
radical retropubic prostatectomy in February 1999.  Following 
that surgery, he had two laser ablations for bladder-neck 
contraction in March and May 1999.  In May 1999, a laboratory 
report referenced his prostate-specific antigen (PSA) level 
as 0.012 ng/ml.  The report notes that the test is used to 
diagnose prostate cancer and the normal range for a male in 
his age group is 0 to 4.5 ng/ml.

A June 1999 RO decision granted service connection for 
prostate cancer and assigned a 100 percent rating 
retroactively effective from October 30, 1998.

A VA genitourinary examination was conducted in May 2000 to 
assess the postoperative status of the veteran's prostate 
cancer.  The examiner noted that the veteran's PSA levels had 
remained undetectable following the radical prostatectomy and 
that examination showed a relatively healthy 62-year-old 
individual.  The veteran noted a marked decrease in his 
urinary stream associated with dull urethral pain.  He also 
reported urinary incontinence requiring two pads per day and 
one pad per night.  The diagnosis was adenocarcinoma of the 
prostate, post-prostatectomy erectile dysfunction, post-
prostatectomy urinary incontinence, and bladder-neck 
contracture following radical prostatectomy requiring two 
ablations of the bladder-neck contracture.  

Based on the results of that May 2000 examination and VA 
treatment records, the RO issued a decision in January 2001 
proposing to reduce the rating for the veteran's prostate 
cancer from 100 to 40 percent.  He was sent a letter in 
February 2001 informing him of the proposed reduction and 
giving him 60 days to respond by identifying and/or 
submitting evidence showing the reduction should not be made.  
He submitted argument in April 2001 contending the May 2000 
VA examination merely had consisted of a 15-minute interview, 
with no actual physical examination accompanying it.  He also 
said his prostate disability was as severe as it ever was 
and, therefore, the rating for it should not be reduced.

In May 2001, after considering his statement along with the 
medical and other evidence of record, the RO decreased the 
rating for the veteran's prostate cancer from 100 to 40 
percent, effective August 1, 2001.

The current 40 percent rating is under Diagnostic Code 7528.  
According to this code, malignant neoplasms of the 
genitourinary system warrant a 100 percent evaluation.  The 
rating of 100 percent shall continue with a mandatory 
VA examination at the expiration of six months.  However, a 
rating reduction is permitted if improvement is shown by 
reexamination and other evidence.  In addition, the 
procedural requirements regarding reductions under 
38 C.F.R. § 3.105(e) and (f) must be satisfied.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20.  

The current level of functional impairment is of primary 
importance in situations where the veteran is requesting a 
higher (i.e., increased) rating for an already established 
service-connected disability.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  This is different from a 
situation where the veteran timely appeals the rating 
initially assigned just after establishing his right to 
service connection.  In those types of cases, VA also must 
determine whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at others.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this 
particular appeal, though, it was not until the proposed 
reduction that the veteran's rating came into question since, 
prior to that, he had the maximum possible rating of 100 
percent.  So his status at the time of the reduction is 
determined by the medical and other evidence of record at 
that time, whereas his purported entitlement to a rating 
higher than 40 percent now is determined by his current 
status.

A review of the record clearly shows the reduction in the 
veteran's disability evaluation was made in compliance with 
38 C.F.R. § 3.105(e).  He received proper notice of the 
intent to reduce his rating and was given an opportunity to 
contest it before this actually occurred, including by 
submitting medical evidence showing a reduction was not 
warranted and having a hearing on the matter.  He submitted a 
personal statement, instead.  So from a purely procedural 
standpoint, the steps taken to reduce the rating were 
appropriate.

The record also indicates no recurrence of the prostate 
cancer.  The physician who conducted the May 2000 VA 
examination confirmed the veteran was healthy and found only 
inconsequential PSA levels since the February 1999 surgery.  
As such, there is no basis for restoration of the 100 percent 
rating.

Based on the record, the veteran's most dominant 
genitourinary dysfunction has been incontinence.  So the 
rating criteria regarding voiding dysfunction under 38 C.F.R. 
§ 4.115a are the most applicable.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  He does not show the symptoms 
for entitlement to a higher rating under renal dysfunction.

In regards to voiding dysfunction, a 60 percent rating is 
assigned where the disability requires the use of an 
appliance or the wearing of absorbent materials, which must 
be changed more than 4 times per day.  A 40 percent rating is 
merited where the disability requires the wearing of 
absorbent materials that must be changed 2 to 4 times per 
day.  With a disability requiring the wearing of absorbent 
materials, which must be changed less than 2 times per day, a 
20 percent rating is assigned.  38 C.F.R. § 4.115a.

By all accounts, the veteran's prostate cancer is manifested 
by voiding dysfunction requiring the wearing of absorbent 
materials that must be changed 2 to 4 times per day (most 
times three, two during the day and once at night).  This is 
commensurate with a 40 percent rating, which is what he now 
has.  As there is no evidence of record that he must change 
his absorbent materials more than 4 times per day, he does 
not meet this requirement for a 60 percent rating.

The Board is mindful of the veteran's contention that his May 
2000 VA examination was inadequate as no physical evaluation 
was actually conducted.  The VA physician he mentions noted 
findings pertaining to a physical examination.  And his 
findings, and those elsewhere noted in the other records on 
file, are sufficient to adjudicate the claim.  Despite the 
veteran's contentions to the contrary, the evidence addresses 
the relevant symptomatology (or lack thereof), i.e., the 
presence/absence of cancer and the frequency he must change 
his absorbent materials each day.  And regarding these two 
issues, even he does not contend other than what has been 
concluded by the doctors who have examined him during the 
years since his surgery.  Therefore, an additional 
examination is not needed to resolve his claim.  38 U.S.C.A. 
§ 5103A(d).

One last point, since the RO followed the proper steps for 
reducing the rating insofar as notice to the veteran, 
opportunity to be heard, etc., and based its decision on 
probative medical and other evidence of record, the RO did 
not impermissibly shift the burden of proof to him to show 
that his disability had increased (as opposed to the RO 
showing that it was not as severe), except when determining 
whether he is now entitled to a rating higher than 
40 percent.  So the RO's decision to reduce his rating is not 
void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 324-
25 (1995), citing 38 C.F.R. § 3.344.  See also 
Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); cf. 
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Neither is 
there a basis for increasing the rating now.

For these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt doctrine 
does not apply, and the appeal must be denied.  38 C.F.R. § 
4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991); Fenderson.


ORDER

The request for restoration of the 100 percent rating for 
prostate cancer is denied, as is the request for a rating 
higher than 40 percent for this disability.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



